Citation Nr: 1548055	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This case was last before the Board in April 2015 and was remanded for additional evidentiary development.  For the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran testified at his December 2014 Board hearing that he continued to have testicular pain related to his erectile dysfunction.  As noted in the prior remand, VA treatment records reflect the Veteran's complaints of bilateral testicular pain.  In May 2015, the Veteran was afforded a VA male reproductive system conditions dysfunction disability benefits questionnaire where he was noted to have a diagnosis of erectile dysfunction.  Upon examination, the Veteran was found to have a normal penis, normal testes and normal epididymis.  In an August 2015 opinion, the examiner stated he did "not see any current disability" related to the Veteran's testicular pain.  The examiner further stated that he could not say without pure speculation whether this pain was secondary to the Veteran's prostate surgery or due to other issues.  

The VA examiner's cursory opinion is inadequate as it does not provide any explanation or medical findings to support the examiner's conclusion that he did not see a disability related to the Veteran's testicular pain.  Further, the examiner does not explain why it would be speculation for him to comment on whether the Veteran's pain was due to his prostate surgery or another medical issue.  The examiner doesn't indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, a remand is required for a more comprehensive and thorough VA examination and opinion in this case.

The Board notes that in the September 2015 Supplemental Statement of the Case, the AMC incorrectly characterized the issue on appeal as entitlement to service connection for testicular pain as secondary to service-connected erectile dysfunction.  However, the issue on appeal is entitlement to an increased rating for erectile dysfunction.  On remand, the AOJ should readjudicate the increased rating issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of the Veteran's service-connected erectile dysfunction.  The examiner is also asked to ascertain the nature and severity of any current disability manifested by the Veteran's reports of testicular pain.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include all relevant diagnoses of a disability manifested by testicular pain. 

The VA examiner should specifically address in the examination report the Veteran's lay statements describing testicular pain and explain whether this pain is a symptom of the Veteran's erectile dysfunction.  If so, the examiner is asked to provide all appropriate medical findings to document the nature and severity of the Veteran's reports of testicular pain.  If the Veteran's testicular pain is not a symptom of the Veteran's erectile dysfunction, the examiner is asked to provide an explanation on the source of the condition manifested by this pain.  

The examiner is asked to provide a detailed rationale for all opinions provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she must explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  Then re-adjudicate the Veteran's claim on the issue of a compensable initial rating for service-connected erectile dysfunction.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




